

116 SRES 528 IS: Recognizing the importance of the blueberry industry to the United States and designating July 2020 as “National Blueberry Month”.
U.S. Senate
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 528IN THE SENATE OF THE UNITED STATESMarch 4, 2020Ms. Stabenow submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the importance of the blueberry industry to the United States and designating July 2020 as National Blueberry Month.Whereas the blueberry is a fruit native to North America that was first used fresh and dried in food and medicines by Native Americans, who introduced blueberries to early colonists, which led to new uses and forms of blueberries, including frozen, establishing traditions still observed in 2020;Whereas the pioneering work conducted in New Jersey in the early 1900s by Elizabeth White and Dr. Frederick Coville, a botanist at the Department of Agriculture, to domesticate wild lowbush blueberries resulted in the development of the hybrid for cultivated highbush blueberries;Whereas, because of those early efforts, highbush blueberries are large, sweet, juicy berries that can be commercially produced and shipped, allowing the highbush blueberry industry to become an important agricultural industry in the United States;Whereas highbush blueberries—(1)have a harvested area estimated at more than 97,000 acres; and (2)are produced in 48 States by more than 14,000 growers and their families;Whereas highbush blueberry production in the United States has continually increased, with particular growth during the first 2 decades of the 21st century, reaching a harvest of 551,100,000 pounds in 2018;Whereas blueberries are—(1)low in fat; and(2)a source of fiber, vitamins, and minerals;Whereas blueberries are being studied to examine the role that the berries may play in promoting good health in areas such as cardiovascular health, brain health, exercise, insulin response, and gut health; andWhereas highbush blueberries are harvested in the United States from April through early September, with the peak of the harvest occurring in July: Now, therefore, be itThat the Senate—(1)designates July 2020 as National Blueberry Month;(2)recognizes the contributions of blueberry growers in the United States and their families; and(3)recognizes that purchasing blueberries grown in the United States supports farmers, jobs, and the economy of the United States.